Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on March 25, 2021, the applicants have submitted an amendment filed on May 25, 2021; amending claim 13, adding new claims 35-40; cancelling claims 17-18 and 25-28; and arguing to traverse the rejections in view of the amendment.
Reasons for Allowance
Claims 13-16, 19-24, and 29-40 are allowed. The claims will be renumbered as 1-22.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Kim, et al. do not disclose or fairly suggest wherein the consideration of the possible object region increases a probability that the region proposal process locates and identifies the possible object region as the selected object region in the image data when the region proposal process evaluates the image data, as defined by independent claim 13; pre-processing the image data and then supplying the image data and the prior information to a region proposal process as defined by independent claim 35; and wherein the prior information comprises at least one of: a location information comprising a global position of the possible object region in the image, a temporal information identifying a temporal change in the possible object region over a sequence of a plurality of the image captured by the capturing unit, and a temporal information identifying a temporal dependence of the possible object region in a sequence of a plurality of the image captured by the capturing unit, as defined by independent claim 36. It is for these reasons and in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665